Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2019 and 05/07/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
2	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transducer“must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    856
    715
    media_image1.png
    Greyscale

4	Claim(s) 1, and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US 5,247,827 A).

Regarding independent claim 1, Shah teaches a dirt sensor, comprising: 
a dirt collecting surface (Fig. 1-3 Item 16 discloses mesh filter element 16 intercepts the air flow 12 and has a mesh size sufficiently small so as to trap particles carried in the air flow 12 on its upstream surface in Col. 2 Lines [0013-0025]) exposed to allow dirt from an environment to build-up on the dirt (Fig. 1-3 discloses accumulated dust and particles may form on surface of 16 and electrodes) collecting surface Fig. 1-3 Item 16), and
a transducer (Fig. 1-3 Item 18, 20, & 22 discloses two interdigitated electrodes 18 and 20 are preformed on the upstream surface of the filter element 16 and, at least during readout, are connected to respective terminals of an ohmmeter 22 or other resistance-measuring device in Col. 2 Lines [0013-0025]) located in relation to the dirt collecting surface (Fig. 1-3 Item 16) and responsive to dirt thereon to provide an output of the dirt sensor dependent on an amount of dirt built-up on the dirt collecting surface (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16in Col. 2 Lines [0024-0033]).
Regarding independent claim 5 Shah teaches the dirt sensor according to claim 1, wherein the transducer is responsive to an electrical property of dirt. (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16in Col. 2 Lines [0024-0033]).
Regarding independent claim 6 Shah teaches the dirt sensor according to claim 5 wherein the transducer is arranged to sense the dirt capacitively (Fig. 1-3 Item 22 discloses capacitance meter could measure dielectric characteristics of the dust.in Col. 3 Lines [0035-0045]).
Regarding independent claim 7 Shah teaches the dirt sensor according to claim 1, wherein the transducer comprises electrodes in proximity to the dirt collecting surface (Fig. 1-3 Item 18, 20, & 22 discloses two interdigitated electrodes 18 and 20 are preformed on the upstream surface of the filter element 16 and, at least during readout, are connected to respective terminals of an ohmmeter 22 or other resistance-measuring device in Col. 2 Lines [0013-0025])
Regarding independent claim 8 Shah teaches the dirt sensor according to claim 7, wherein the electrodes are interdigitated (Fig. 1-3 Item 18, 20, & 22 discloses two interdigitated electrodes 18 and 20 are preformed on the upstream surface of the filter element 16 and, at least during readout, are connected to respective terminals of an ohmmeter 22 or other resistance-measuring device in Col. 2 Lines [0013-0025])
Regarding independent claim 9 Shah teaches the dirt sensor according to claim 7, wherein the transducer comprises a protective layer between the electrodes and the dirt collecting surface (Fig. 1-3 Item 30 & 32 discloses a porous membrane 30 is fused to a plastic collar 32in Col. 2 Lines [0033-0037])

Regarding independent claim 10 Shah teaches the dirt sensor according to claim 9, wherein the protective layer provides the dirt collecting surface. (Fig. 1-3 Item 30 & 32 discloses a porous membrane 30 is fused to a plastic collar 32 is on surface of 16 in Col. 2 Lines [0033-0037])
Regarding independent claim 11 Shah teaches the dirt sensor according to claim 9, wherein the electrodes are formed on a circuit board and the protective layer covers the electrodes (Fig. 1-3 Item 30, 32 & 42 discloses a porous membrane 30 is fused to a plastic collar 32 and inlet cup 42 includes an inlet 54 through which air can be drawn from the exterior in Col. 2 Lines [0033-0037] and Col. 3 Lines [0025-0030]))
Regarding independent claim 12 Shah teaches the dirt sensor according to claim 9, wherein the dirt sensor comprises a housing containing the transducer and the protective layer is formed by a wall of the housing (Fig. 1-3 Item 30, 32 & 42 discloses a porous membrane 30 is fused to a plastic collar 32 and inlet cup 42 includes an inlet 54 through which air can be drawn from the exterior in Col. 2 Lines [0033-0037] and Col. 3 Lines [0025-0030]))
Regarding independent claim 13 Shah teaches the dirt sensor according to claim 9, wherein the protective layer is a removable film covering the electrodes. (Fig. 1-3 Item 30, 32 & 42 discloses Fig. 3 shows removable components in Col. 2 Lines [0033-0037] and Col. 3 Lines [0025-0030]))
Regarding independent claim 14, Shah teaches a method of measuring a build-up of dirt in a location, comprising the steps of: 
locating a dirt collecting surface (Fig. 1-3 Item 16) in a location where it is exposed to allow dirt to collect on it (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16in Col. 2 Lines [0024-0033]);
locating a transducer (Fig. 1-3 Item 18, 20, & 22 discloses two interdigitated electrodes 18 and 20 are preformed on the upstream surface of the filter element 16 and, at least during readout, are connected to respective terminals of an ohmmeter 22 or other resistance-measuring device in Col. 2 Lines [0013-0025]) in relation to the dirt collecting surface (Fig. 1-3 Item 16), to provide an output dependent on an amount of dirt built-up on the dirt collecting surface (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16 in Col. 2 Lines [0024-0033]);
allowing dirt to build up over time on the dirt collecting surface (Fig. 1-3 Item 22 measures dust may accumulate over long periods of routine operation); and
reading the output of the transducer (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16 in Col. 2 Lines [0024-0033]).

Regarding independent claim 15, Shah teaches the method according to claim 14, wherein the transducer is, in providing the said output, responsive to an electrical property of the amount of dirt built-up on the dirt collecting surface (Fig. 1-3 Item 22 discloses resistance measured by the ohmmeter 22 is a direct measure of the conductivity of the dust filtered out by the filter element 16 in Col. 2 Lines [0024-0033]).
Regarding independent claim 16, Shah teaches the method according to claim 15, wherein the transducer senses the amount of dirt built-up capacitively. (Fig. 1-3 Item 22 discloses capacitance meter could measure dielectric characteristics of the dust.in Col. 3 Lines [0035-0045]).
Regarding independent claim 17, Shah teaches the method according claim 14, comprising transmitting a value produced by the reading to a remote location. (Fig. 1-3 Item 22 discloses measuring device and local telephone switching equipment is being located in remote sites, such as buried vaults in Col. 1 Lines [0012-0025]).

Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image2.png
    849
    677
    media_image2.png
    Greyscale

6  Claims 2-4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 5,247,827 A).in view of Takasu (US 2015/0346071 A1).

Regarding independent claim 2, Shah teaches the dirt sensor according to claim 1.
Shah fails to teach comprising a temperature sensor.
Takasu teaches comprising a temperature sensor (Fig. 3 item 40 discloses a hygrothermal sensor 40 to measure a temperature and humidity in the measurement tank 20 in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a temperature sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Regarding independent claim 3, Shah teaches the dirt sensor according to claim 1.
Shah fails to teach comprising a humidity sensor.
Takasu teaches comprising a humidity sensor (Fig. 3 item 40 discloses a hygrothermal sensor 40 to measure a temperature and humidity in the measurement tank 20 in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a humidity sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Regarding independent claim 4, Shah teaches the dirt sensor according to claim 1.
Shah fails to teach comprising a light level sensor.
Takasu teaches comprising a light level sensor (Fig. 3 item 68 discloses a concentration measurer 68 of light scattering type in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a light sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Regarding independent claim 18, Shah teaches the method according to claim 14.
Shah fails to teach further comprising measuring and recording a temperature at the location.
Takasu teaches further comprising measuring and recording a temperature at the location (Fig. 3 item 40 discloses a hygrothermal sensor 40 to measure a temperature and humidity in the measurement tank 20 in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a temperature sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Regarding independent claim 19, Shah teaches the method according to claim 14.
Shah fails to teach further comprising measuring and recording a humidity at the location.
Takasu teaches further comprising measuring and recording a humidity at the location. (Fig. 3 item 40 discloses a hygrothermal sensor 40 to measure a temperature and humidity in the measurement tank 20 in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a temperature sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Regarding independent claim 20, Shah teaches the method according to claim 14.
Shah fails to teach further comprising measuring and recording a light level at the location.
Takasu teaches further comprising measuring and recording a light level at the location. (Fig. 3 item 68 discloses a concentration measurer 68 of light scattering type in para [0025])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify an apparatus and method for measuring conductive airborne particulates in which a filter in Shah to include a light sensor as taught by Takasu in order to provide accurate measures a concentration of PM in a device in para [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868